Case: 2:17-cv-00372-MHW-KAJ Doc #: 120 Filed: 05/10/21 Page: 1 of 3 PAGEID #: 7751




 1   JEAN E. WILLIAMS
     Acting Assistant Attorney General
 2   Environment and Natural Resources Division
     United States Department of Justice
 3
     BRIDGET K. McNEIL (CO Bar 34299)
 4   Senior Trial Attorney
     Wildlife and Marine Resources Section
 5   999 18th St., South Terrace, Suite 370
     Denver, Colorado 80202
 6   Ph: 303-844-1484
     bridget.mcneil@usdoj.gov
 7
     JOHN P. TUSTIN (TX 24056458)
 8   Senior Attorney
     Natural Resources Section
 9   P.O. Box 7611
     Washington, D.C. 20044-7611
10   Ph: 202-305-3022
     john.tustin@usdoj.gov
11
12   Attorneys for Federal Defendants

13
                             UNITED STATES DISTRICT COURT
14                         FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION
15
16   CENTER FOR BIOLOGICAL DIVERSITY,     )       Civ. No. 2:17-cv-372
     HEARTWOOD, OHIO ENVIRONMENTAL        )
17   COUNCIL, SIERRA CLUB                 )       Judge Michael H. Watson
                                          )       Magistrate Judge Kimberly A. Jolson
18               Plaintiffs,              )
                                          )
19          vs.                           )       FEDERAL DEFENDANTS’
                                          )       NOTICE OF APPEAL
20   U.S. FOREST SERVICE, et al.          )
                                          )
21               Federal Defendants; and  )
                                          )
22   AMERICAN PETROLEUM INSTITUTE, et al. )
                                          )
23              Intervenor Defendants.    )
                                          )
24
25
26
27
28
Case: 2:17-cv-00372-MHW-KAJ Doc #: 120 Filed: 05/10/21 Page: 2 of 3 PAGEID #: 7752




 1          PLEASE TAKE NOTICE that Federal Defendants United States Forest Service; United
 2   States Bureau of Land Management; United States Fish and Wildlife Service; Vicki
 3   Christiansen, in her official capacity as Chief, U.S. Forest Service; Nada Wolff Culver, in her
 4   official capacity as Deputy Director of Policy and Programs, exercising the delegated authority
 5   of Director of the Bureau of Land Management; and Martha Williams, in her official capacity as
 6   Principal Deputy Director, exercising the delegated authority of Director of the Fish and Wildlife
 7   Service, hereby appeal this Court’s March 9, 2021 Judgment (ECF No. 119), March 8, 2021
 8   Opinion and Order (ECF No. 118), and March 13, 2020 Opinion and Order (ECF No. 110) to the
 9   United States Court of Appeals for the Sixth Circuit.1
10
11
             Respectfully submitted on this 10th day of May, 2021,
12
13
                                                  JEAN E. WILLIAMS
14                                                Acting Assistant Attorney General
                                                  U.S. Department of Justice
15                                                Environment and Natural Resources Division
16
                                                  /s/ Bridget Kennedy McNeil
17                                                BRIDGET K. McNEIL (CO Bar 34299)
                                                  Senior Trial Attorney
18                                                Wildlife and Marine Resources Section
                                                  999 18th St., Suite 370
19
                                                  Denver, Colorado 80202
20                                                Ph: 303-844-1484
                                                  bridget.mcneil@usdoj.gov
21
22                                                /s/ John P. Tustin
                                                  JOHN P. TUSTIN
23                                                Senior Attorney
                                                  Natural Resources Section
24                                                P.O. Box 7611
25                                                Washington, D.C. 20044-7611

26
     1
      Pursuant to Federal Rule of Civil Procedure 25(d), Nada Wolff Culver is automatically
27   substituted for William Perry Pendley, Acting Director of the Bureau of Land Management.
     Martha Williams is automatically substituted for Aurelia Skipwith, Director of the Fish and
28
     Wildlife Service.


     Fed. Defs.’ Notice of Appeal                                                              1
Case: 2:17-cv-00372-MHW-KAJ Doc #: 120 Filed: 05/10/21 Page: 3 of 3 PAGEID #: 7753




 1                                      Ph:202-305-3022
                                        john.tustin@usdoj.gov
 2
 3                                      Attorneys for Federal Defendants

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Fed. Defs.’ Notice of Appeal                                           2
